DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on April 29, 2022, amending claims 1, 24 and 25.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 13-16, 19, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0300596 to Ransdell et al (“Ransdell”), and also over U.S. Patent No. 6,167,404 to Morcos et al. (“Morcos”).
	Regarding claims 1, 24 and 25, Ransdell describes methods that enable a media editor to view and edit time-synchronous data in conjunction with time-based media of a media composition project (see e.g. paragraph 0005).  Like claimed, Ransdell particularly teaches:
providing a host application for editing a media composition, wherein the host application generates a graphical user interface that includes a representation of the media composition, the representation including a portion displaying a timeline representation of a time-based element of the media composition (see e.g. paragraph 0006: Ransdell describes a media processing application that reads a time-synchronous data stream associated with a time-based media project, wherein the media processing application comprises a graphical user interface that displays a timeline representation of the time-based media project.  Ransdell teaches that the media processing application can be a host application such as a non-linear digital video editing application – see e.g. paragraph 0034.  Ransdell further discloses that the timeline representation of the time-based media project can particularly comprise, e.g. within video and audio tracks, representations of time-based elements of the media project – see e.g. paragraph 0035 and FIG. 8.  Accordingly, the media processing application described by Ransdell is considered a host application like claimed for editing a media composition, i.e. a time-based media project, wherein the host application generates a graphical user interface that includes a representation of the media composition, the representation including a portion displaying a timeline representation of a time-based element, e.g. video and/or audio, of the media composition.); and
providing a plug-in software module (see e.g. paragraphs 0006 and 0034: Ransdell discloses that the media processing application, i.e. host application, can call a software plug-in module to access and process the time-synchronous data stream.  Ransdell further describes other plug-ins that process media data of the media composition – see e.g. paragraph 0042.), wherein the plug-in, when executing in conjunction with the host application:
generates a custom representation of media data of the time-based element of the media composition (see e.g. paragraphs 0006 and 0034: Ransdell discloses that the software plug-in processing the time-synchronous data stream can convert the stream into a synchronous data track that is displayed within the timeline representation.  For example, the data stream can comprise closed caption data and the plug-in can convert the stream into a data track for display on the timeline – see e.g. paragraphs 0037-0039 and FIGS. 8 and 9.  Such a data track can be considered a custom representation of media data of a time-based element, e.g. audio, of the media composition.  Additionally, Ransdell discloses that a plug-in can process a media track and generate a corresponding data track and/or modify the media track based on the analysis – see e.g. paragraphs 0042-0043 and 0045-0046.  Such a data track or modified media track can alternatively or additionally be considered a custom representation of media data of the time-based element of the media composition.); and
directly displays the custom representation of the media data of the time-based element of the media composition within the portion of the graphical user interface generated by the host application representing the time-based element, wherein the custom representation is displayed in temporal synchrony with the timeline representation of the time-based element of the media composition (see e.g. paragraphs 0006, 0034 and 0037-0039: as noted above, Ransdell discloses that the software plug-in processing a time-synchronous data stream can convert the stream into a synchronous data track, i.e. a custom representation, that is displayed within the timeline representation.  As further noted above, Ransdell discloses that a plug-in can also process a media track and generate a corresponding data track and/or modify the media track, which can also be considered custom representations, based on the analysis – see e.g. paragraphs 0042-0043 and 0045-0046.  Ransdell discloses that the data tracks and/or modified media tracks are displayed, within the graphical user interface generated by the media processing application, in temporal synchrony with the timeline representation of the time-based elements, e.g. with the audio and/or video, of the media composition – see e.g. paragraphs 0006, 0035, 0037-0038, 0043 and 0045, and FIG. 8.).
Accordingly, Ransdell teaches a method similar to that of claim 1, which is for displaying media data of a media composition.  Ransdell discloses that such teachings can be implemented via computer-readable instructions encoded on a non-transitory computer-readable medium of a computer system, the computer system further comprising a processor connected to the computer-readable medium so as to execute the computer readable instructions encoded thereon (see e.g. paragraphs 0047 and 0049-0050).  Such a computer system comprising a non-transitory computer-readable medium (i.e. a memory) and processor for implementing the above-described teachings of Ransdell is considered a system similar to that of claim 25.  The non-transitory computer-readable medium of such a system storing computer-readable instructions for implementing the above-described teachings of Ransdell is considered a computer program product similar to that of claim 24.  Ransdell, however, does not explicitly disclose that an interface between the plug-in software module and the host application uses at least one of drawing utilities and information about a currently visible region of the timeline representation, as is required by claims 1, 24 and 35.
	Morcos generally describes means for implementing effects and other multimedia custom functions through the use of plug-ins that interface with multimedia software (see e.g. column 2, lines 6-27).  Like claimed, Marcos suggests that an interface between a plug-in and a host application uses at least one of drawing utilities (e.g., to present a property page for the plug-in) and information about a currently visible region of a timeline presentation (e.g. information about time changes on a timeline presentation) (see e.g. column 7, line 65 – column 8, line 1; column 9, lines 7-18; column 9, line 27 – column 10, line 11; and column 10, lines 32-39).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ransdell and Morcos before him prior to the effective filing date of the claimed invention, to modify the method, computer program product and system taught by Ransdell such that an interface between the plug-in software module and the host application uses at least one of drawing utilities and information about a currently visible region of the timeline representation, as is taught by Morcos.  It would have been advantageous to one of ordinary skill to utilize such an interface because it would enable the plug-in to effectively communicate with the host application, as is evident from Morcos.  Accordingly, Ransdell and Morcos are considered to teach, to one of ordinary skill in the art, a method like that of claim 1, a computer program product like that of claim 24 and a system like that of claim 25.
As per claim 2, Ransdell further teaches enabling an operator to perform an edit operation on the media composition based on the custom representation (e.g. data track) of the time-based element of the media composition (see e.g. paragraphs 0005, 0007 and 0039: Ransdell discloses that the display of the data track assists editors with edits to audio or video tracks.).  Accordingly, Randell and Morcos further teach a method like that of claim 2.
As per claim 7, Ransdell teaches that the custom representation (e.g. data track) assists the operator to focus on a portion of the time-based element (e.g. audio or video) upon which the edit operation is to be performed (see e.g. paragraphs 0005, 0007 and 0039: Ransdell discloses that the display of the data track can indicate portions of audio and video tracks in which edits can be safely performed.).  Accordingly, Ransdell and Morcos further teach a method like that of claim 7.
As per claim 13, Ransdell teaches that the custom representation can augment a display generated by the host application within the portion of the graphical user interface displaying a timeline representation of a time-based element of the media composition (see e.g. paragraphs 0006, 0034 and 0037-0039: as noted above, Ransdell discloses that the software plug-in processing a time-synchronous data stream can convert the stream into a synchronous data track, i.e. a custom representation, that is displayed within the timeline representation.  As further noted above, Ransdell discloses that a plug-in can also process a media track and generate a corresponding data track and/or modify the media track, which can also be considered custom representations, based on the analysis – see e.g. paragraphs 0042-0043 and 0045-0046.  Ransdell teaches that the data tracks and/or modified media tracks are displayed within the portion of the graphical user interface generated by the host application displaying a timeline representation of a time-based element of the media composition – see e.g. paragraphs 0035 and 0043, and FIG. 8.  The data tracks and/or modified media tracks, i.e. custom representations, are thus considered to augment the display generated by the host application.).  Accordingly, Ransdell and Morcos further teach a method like that of claim 13.
As per claim 14, Ransdell teaches that the custom representation can replace a display generated by the host application within the portion of the graphical user interface displaying a timeline representation of a time-based element of the media composition (see e.g. paragraph 0043: Ransdell discloses that a plug-in can process a media track whereby text or a graphical representation, considered a custom representation, is superimposed on the media track.  The text or graphical representation thus replaces a display – the portion of the media track under the text or graphical representation – that is generated by the host application within the portion of the graphical user interface displaying a timeline representation of the time-based element, i.e. media track, of the media composition.).  Accordingly, Ransdell and Morcos further teach a method like that of claim 14.
As per claim 15, Ransdell teaches that the time-based element of the media composition is a media track, e.g. an audio or video track (see e.g. paragraphs 0005 and 0034-0035, and FIG. 8).  Accordingly, Ransdell and Morcos further teach a method like that of claim 15.
As per claim 16, Ransdell teaches that the time-based element of the media composition can be a media (e.g. audio and/or video) clip (see e.g. paragraphs 0030-0031, 0037 and 0042).  Accordingly, Ransdell and Morcos further teach a method like that of claim 16.
As per claim 19, Ransdell teaches that the time-based element can be one of an audio clip and an audio track (i.e. a speech audio track), and that the custom representation can include the display of a temporally aligned text (i.e. a synchronous phoneme track or text track) derived from the at least one of an audio clip and an audio track (see e.g. paragraph 0046).  Accordingly, Ransdell and Morcos further teach a method like that of claim 19.
As per claim 22, Ransdell teaches that the host application can be a non-linear video editing application, and that the time-based element can be one of a video clip and a video track (see e.g. paragraphs 0025, 0034-0035 and 0043).  Accordingly, Ransdell and Morcos further teach a method like that of claim 22.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ransdell and Morcos, which is described above, and also over German Invention Application Publication No. DE 102008017080 A1 to Holowenko et al. (“Holowenko”).  Reference will be made to the provided electronic translation of Holowenko.
As described above, Ransdell and Morcos teach a method like that of claim 2, which entails providing a plug-in software module that interfaces with a host application, wherein the plug-in generates a custom representation of media data of a time-based element of a media composition and displays the custom representation within a portion of a graphical user interface generated by the host application, and whereby an operator is enabled to perform an edit operation on the media composition based on the custom representation.  Ransdell further teaches that the operator can edit data (e.g. captions) associated with the custom representation provided by the plug-in (see e.g. paragraphs 0036 and 0039).  However, Ransdell does not explicitly disclose that the edit operation on the media composition can use editing functionality provided by the plug-in, as is required by claim 3.  Ransdell and Morcos also do not disclose that the edit operation is performed by interacting with the custom representation of the time-based element, as is required by claim 4.  Moreover, Ransdell and Morcos do not disclose that the edit operation includes selecting a portion of the media data represented by the custom representation like in claim 5, or that the edit operation is applied to media data that appears as a distinct feature within the custom representation like in claim 6. 
Holowenko generally describes a method for editing audio and/or video data, wherein at least a portion of the audio and/or video data of a host program is edited and/or analyzed by a plug-in (see e.g. the abstract).  Similar to Ransdell, Holowenko particularly teaches providing a plug-in software module that interfaces with a host application, wherein the plug-in in conjunction with the host application, (i) generates a custom representation (a new track including control data and/or an automation curve) of media data of a time-based element (e.g. audio) of a media composition, and (ii) displays the custom representation of the media data of the time-based element of the media composition within a portion of a graphical user interface generated by the host application representing the time-based element, wherein the custom representation is displayed in temporal synchrony with a timeline representation of the time-based element of the media composition:

After that is provided that audio and / or video data through a plug-in Software program (hereinafter referred to as plug-in) processed and / or analyzed. Control data is generated which is the Editing performed by the plug-in and / or analyze at least partially. The control data or Data derived therefrom will be in an editable form to the host program provided. By providing the control data in one editable shape it is possible changed by the plug-in Display and re-edit data. The plug-in is not a "black Box "more, but the changes made are for the user can be displayed and edited, thus controlled and if necessary further processed.
(Page 2; emphasis added).

In a further embodiment is provided that the control data or derived data in a form editable by a human operator present in the host program. In particular, it can be provided that the performed Processing and / or analysis in the form of an editable curve or Track in the host program is pictured. The editability of this curve allows the change and review of previously made automatically by the plug-in changes.
(Page 3; emphasis added).

In an embodiment The present invention includes providing the control data creating a new track in the host program. The control data The plug-in will be used by the host program as a new parameter then, for example, in an editor of the host program is displayed and can be edited.
(Page 3; emphasis added).

The 1 shows an audio track 1 , which is represented in an editor of a host program and represents the source material for a processing performed by a plug-in. The host program can be a conventional audio editing software such. B. Cubase ® act. The host program and the plug-in communicate via a standardized interface, for example a VST interface.
(Page 4; emphasis added).

Unlike plug-ins known in the art, the result of editing done by the plug-in is presented in an editable manner by the editor of the host program. The plug-in generally makes a temporal change of at least one parameter of the source material. The changes are displayed in an automation curve in the editor. Such an automation curve can also be referred to as an automation track or control data track. The 1 shows in the lower half of such an automation curve 2 ,
(Page 4; emphasis added).


    PNG
    media_image1.png
    273
    369
    media_image1.png
    Greyscale

Regarding the claimed invention, Holowenko further teaches enabling an operator (e.g. by enabling the operator to modify the automation curve) to perform an edit operation on the media composition based on the custom representation of the time-based element of the media composition, wherein the edit operation uses editing functionality (e.g. volume control) provided by the plug-in, wherein the edit operation is performed by interacting with the custom representation of the time-based element (e.g. by modifying the automation curve), wherein the edit operation includes selecting a portion (e.g. a point) of the media data represented by the custom representation, and wherein the edit operation is applied to media that appears at a distinct feature (e.g. the automation curve) within the custom representation:

After that is provided that audio and / or video data through a plug-in Software program (hereinafter referred to as plug-in) processed and / or analyzed. Control data is generated which is the Editing performed by the plug-in and / or analyze at least partially. The control data or Data derived therefrom will be in an editable form to the host program provided. By providing the control data in one editable shape it is possible changed by the plug-in Display and re-edit data. The plug-in is not a "black Box "more, but the changes made are for the user can be displayed and edited, thus controlled and if necessary further processed.
(Page 2; emphasis added).

In a further embodiment is provided that the control data or derived data in a form editable by a human operator present in the host program. In particular, it can be provided that the performed Processing and / or analysis in the form of an editable curve or Track in the host program is pictured. The editability of this curve allows the change and review of previously made automatically by the plug-in changes.
(Page 3; emphasis added).

Unlike plug-ins known in the art, the result of editing done by the plug-in is presented in an editable manner by the editor of the host program. The plug-in generally makes a temporal change of at least one parameter of the source material. The changes are displayed in an automation curve in the editor. Such an automation curve can also be referred to as an automation track or control data track. The 1 shows in the lower half of such an automation curve 2 ,
(Page 4; emphasis added).

An engineer can now check the changes made by the plug-in and, if necessary, manipulate them. For example, working in the 1 the algorithm executed by the plug-in fails at a location X. An engineer can do this by playing the changed audio material acoustically and / or with a trained eye on the automation curve 2 detect. According to the 2 the faulty digit X is changed by the automation curve 2 ' changed at this point. The decisions of the plug-in that are not recognizable in the prior art and therefore not debatable can thus be edited and changed. After such a change, the plug-in will be put into READ (READ) mode from the WRITE (WRITE) mode in which the changes are recorded, in which the changes made are reconstructed and displayed.
(Page 4; emphasis added).

The in the 1 and 2 For example, automation relates to a volume control that automatically performs a plug-in on an input signal. For example, volume peaks are filtered out. If the automation curve 2 takes the value zero, there was no change in the volume. If the automation curve 2 Negative values, the volume has been reduced. If the automation curve 2 takes positive values (which in the 1 and 2 not the case), the volume has been increased. The automation curve 2 shows the volume change made. Corresponding automation curves can also be used, for example, for splitting an audio signal onto a right and left or a front and rear loudspeaker.
(Page 4; emphasis added).

    PNG
    media_image2.png
    288
    355
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, having the teachings of Ransdell, Morcos and Holowenko before him prior to the effective filing date of the claimed invention, to modify the method taught by Ransdell and Morcos so as to include plug-ins like taught by Holowenko, which enable an operator to perform an edit operation on the media composition based on the custom representation generated by the plug-in, wherein the edit operation uses editing functionality provided by the plug-in, wherein the edit operation is performed by interacting with the custom representation of the time-based element, wherein the edit operation includes selecting a portion of the media data represented by the custom representation, and wherein the edit operation is applied to media that appears at a distinct feature within the custom representation.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the operator to more efficiently edit a media composition, as is evident from Holowenko.  Accordingly, Ransdell, Morcos and Holowenko are considered to teach, to one of ordinary skill in the art, a method like that of claims 3-6.

Claims 8, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ransdell and Morcos, which is described above, over U.S. Patent No. 5,874,952 to Morgan (“Morgan”), and also over U.S. Patent Application Publication No. 2006/0085439 to Sawyer (“Sawyer”).
As described above, Ransdell and Morcos teach a method like that of claim 1, which entails providing a plug-in software module that interfaces with a host application, wherein the plug-in generates a custom representation of media data of a time-based element of a media composition and displays the custom representation within a portion of a graphical user interface generated by the host application.  Ransdell and Morcos further teach a method like that of claim 2, whereby an operator is enabled to perform an edit operation on the media composition based on the custom representation, as is further described above.  Ransdell particularly teaches that the operator can edit data (e.g. captions) associated with the custom representation provided by the plug-in, in addition to the audio and video data of the media presentation (see e.g. paragraphs 0036 and 0039).  However, Ransdell does not explicitly disclose that the edit operation includes selecting an editing tool provided by the plug-in from a tool palette displayed within a region of the host application user interface external to the timeline representation of the time-based element of the media composition, as is required by claim 8.  Moreover, Ransdell does not explicitly teach that the edit operation is performed using an editing tool of the host application whose function is modified by the plug-in, as is required by claim 10.  Ransdell also does not teach or suggest that the plug-in generates and displays material within a portion of the graphical user interface generated by the host application external to and associated with the timeline representation of a time-based element of the media composition, as is required by claim 17.
Morgan nevertheless teaches enabling an operator to perform an edit operation on a media composition based on a representation of a time-based element of the media composition, wherein the edit operation includes selecting an editing tool from a tool palette (i.e. a function palette) displayed within a region of a host application user interface external to a timeline representation of a time-based element of the media composition (see e.g. column 4, line 52 – column 5, line 20; and FIG. 2).  The edit operation is thus performed using an editing tool of the host application.
It would have been obvious to one of ordinary skill in the art, having the teachings of Ransdell, Morcos and Morgan before him prior to the effective filing date of the claimed invention, to modify the method taught by Ransdell and Morcos such that the edit operation is performed using an editing tool of the host application like taught by Morgan, i.e. it would have been obvious to modify the method such that the edit operation includes selecting an editing tool from a tool palette displayed within a region of the host application user interface external to the timeline representation of the time-based element of the media composition, as is taught by Morgan.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide for an improved user interface, as is suggested by Morgan (see e.g. column 1, lines 9-15).  Accordingly, Ransdell, Morcos and Morgan teach methods similar to claims 8 and 10, but do not disclose or suggest that the editing tool selected from the tool palette is provided by the plug-in like in claim 8, or that the function of the selected editing tool is modified by the plug-in like in claim 10.  Ransdell, Morcos and Morgan also do not teach that the plug-in further generates and displays material within a portion of the graphical user interface generated by the host application external to and associated with the timeline representation of a time-based element of the media composition, as is required by claim 17.
Nevertheless, enabling plugs-ins to add to or modify functions of a host application is known in the art.  Sawyer, for example, generally teaches that plug-ins can provide new tools (e.g. functions represented by selectable interface elements) to an application or modify the functionality of existing tools provided by the application (see e.g. paragraphs 0002-0004, 0026 and 0028-0029).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ransdell, Morcos, Morgan and Sawyer before him prior to the effective filing date of the claimed invention, to modify the method taught by Ransdell, Morcos and Morgan such that the editing tool (i.e. tool selected from the tool palette) can be provided by the plug-in or the functionality thereof modified by the plug-in, as is taught by Sawyer.  In situations where the editing tool is provided by the plug-in, it can be said that the plug-in generates and displays material (i.e. the editing tool) within a portion (i.e. palette) of the graphical user interface generated by the host application external to and associated with the timeline representation of a time-based element of the media composition.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the functionality of the host application to be enhanced, as is evident from Sawyer.  Accordingly, Ransdell, Morcos, Morgan and Sawyer are considered to teach, to one of ordinary skill in the art, a method like that of claims 8, 10 and 17.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ransdell and Morcos, which is described above, and also over the U.S. Patent to Morgan cited above.
As described above, Ransdell and Morcos teach a method like that of claim 2, which entails providing a plug-in software module that interfaces with a host application, wherein the plug-in generates a custom representation of media data of a time-based element of a media composition and displays the custom representation within a portion of a graphical user interface generated by the host application, and whereby an operator is enabled to perform an edit operation on the media composition based on the custom representation.  Ransdell further teaches that the operator can edit data (e.g. captions) associated with the custom representation provided by the plug-in, in addition to the audio and video data of the media presentation (see e.g. paragraphs 0036 and 0039).  However, Ransdell and Morcos do not explicitly disclose that the edit operation is performed with a standard editing tool of the host application, as is required by claim 9.
Nevertheless, Morgan teaches enabling an operator to perform an edit operation on a media composition based on a representation of a time-based element of the media composition, wherein the edit operation includes selecting an editing tool from a tool palette (i.e. a function palette) displayed by an audio/video editing application (see e.g. column 4, line 52 – column 5, line 20; and FIG. 2).  The editing tool selected from the tool palette provided by the audio/video editing application is considered a standard editing tool of host application.
It would have been obvious to one of ordinary skill in the art, having the teachings of Ransdell, Morcos and Morgan before him prior to the effective filing date of the claimed invention, to modify the method taught by Ransdell and Morcos such that the edit operation is performed using a standard editing tool of the audio/video editing application (i.e. host application), as is taught by Morgan.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently and intuitively apply an edit to the composition, as is suggested by Morgan.  Accordingly, Ransdell, Morcos and Morgan are considered to teach, to one of ordinary skill in the art, a method like that of claim 9.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ransdell and Morcos, which is described above, over the German Application Publication to Holowenko cited above, and also over U.S. Patent No. 7,640,069 to Johnston (“Johnston”).
As described above, Ransdell and Morcos teach a method like that of claim 2, which entails providing a plug-in software module that interfaces with a host application, wherein the plug-in generates a custom representation of media data of a time-based element of a media composition and displays the custom representation within a portion of a graphical user interface generated by the host application, and whereby an operator is enabled to perform an edit operation on the media composition based on the custom representation.  Ransdell further teaches that the operator can edit data (e.g. captions) associated with the custom representation provided by the plug-in, in addition to the audio and video data of the media presentation (see e.g. paragraphs 0036 and 0039).  However, Ransdell and Morcos do not explicitly disclose that the custom representation of the time-based element of the media composition is a spectrogram representation and that the edit operation includes altering audio of the time-based media element by selecting a portion of the time-based media element in the spectrogram representation, as is required by claim 11.  Moreover, while Ransdell suggests that the time-based element can be an audio (and/or video) clip (see e.g. paragraphs 0030-0031, 0037 and 0042), Ransdell and Morcos do not disclose that the editing operation includes altering pitch content within the audio clip, as is required by claim 12.
As noted above (see the rejection for claims 3-6), Holowenko teaches providing a plug-in software module that interfaces with a host application, wherein the plug-in in conjunction with the host application (i) generates a custom representation (a new track including control data and/or an automation curve) of media data of a time-based element (e.g. audio) of a media composition, and (ii) displays the custom representation of the media data of the time-based element of the media composition within a portion of a graphical user interface generated by the host application representing the time-based element, wherein the custom representation is displayed in temporal synchrony with a timeline representation of the time-based element of the media composition.  Regarding claims 11 and 12, Holowenko particularly teaches that the edit operation can include altering audio characteristics (e.g. volume) of the time-based media element by interacting with the custom representation:

Unlike plug-ins known in the art, the result of editing done by the plug-in is presented in an editable manner by the editor of the host program. The plug-in generally makes a temporal change of at least one parameter of the source material. The changes are displayed in an automation curve in the editor. Such an automation curve can also be referred to as an automation track or control data track. The 1 shows in the lower half of such an automation curve 2 ,
(Page 4; emphasis added).

An engineer can now check the changes made by the plug-in and, if necessary, manipulate them. For example, working in the 1 the algorithm executed by the plug-in fails at a location X. An engineer can do this by playing the changed audio material acoustically and / or with a trained eye on the automation curve 2 detect. According to the 2 the faulty digit X is changed by the automation curve 2 ' changed at this point. The decisions of the plug-in that are not recognizable in the prior art and therefore not debatable can thus be edited and changed. After such a change, the plug-in will be put into READ (READ) mode from the WRITE (WRITE) mode in which the changes are recorded, in which the changes made are reconstructed and displayed.
(Page 4; emphasis added).

The in the 1 and 2 For example, automation relates to a volume control that automatically performs a plug-in on an input signal. For example, volume peaks are filtered out. If the automation curve 2 takes the value zero, there was no change in the volume. If the automation curve 2 Negative values, the volume has been reduced. If the automation curve 2 takes positive values (which in the 1 and 2 not the case), the volume has been increased. The automation curve 2 shows the volume change made. Corresponding automation curves can also be used, for example, for splitting an audio signal onto a right and left or a front and rear loudspeaker.
(Page 4; emphasis added).

    PNG
    media_image2.png
    288
    355
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, having the teachings of Ransdell, Morcos and Holowenko before him prior to the effective filing date of the claimed invention, to modify the method taught by Ransdell and Morcos so as to include plug-ins like taught by Holowenko, which enable an operator to perform an edit operation on the media composition, including altering audio of the time-based element (e.g. altering content within an audio clip) by interacting with the custom representation.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the operator to more efficiently edit the media composition, as is evident from Holowenko.
Johnston generally teaches providing a spectrogram representation of an audio clip, whereby a user can alter the audio (e.g. alter pitch content) within the audio clip including by selecting a portion of the audio clip within the spectrogram representation (see e.g. column 1, lines 6-15; column 1, lines 42-49; column 4, line 49 – column 5, line 19; column 5, lines 32-46; and column 7, line 51 – column 8, line 10).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ransdell, Morcos, Holowenko and Johnston before him prior to the effective filing date of the claimed invention, to modify the method taught by Ransdell, Morcos and Holowenko such that the custom representation of the time-based element (e.g. audio clip) of the media composition can particularly comprise a spectrogram representation, whereby the edit operation includes altering audio (e.g. a pitch) of the time-based media element including by selecting a portion of the time-based media element in the spectrogram representation, as is taught by Johnston. The edit operation would thus include altering pitch content within the audio clip.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to perform finely-tuned frequency edits, as is taught by Johnston (see e.g. column 2, lines 44-58).  Accordingly, Ransdell, Morcos, Holowenko and Johnston are considered to teach, to one of ordinary skill in the art, a method like that of claims 11 and 12.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ransdell and Morcos, which is described above, and also over the U.S. Patent to Johnston cited above.
As described above, Ransdell and Morcos teach a method like that of claim 1, which entails providing a plug-in software module that interfaces with a host application, wherein the plug-in generates a custom representation of media data of a time-based element of a media composition and displays the custom representation within a portion of a graphical user interface generated by the host application.  Ransdell further teaches that the time-based element can be one of an audio clip and an audio track (see e.g. paragraphs 0036, 0039, 0042 and 0046).  However, Ransdell and Morcos do not explicitly disclose that the custom representation of the time-based element of the media composition is a spectrogram representation like in claim 18, or that the custom representation includes a representation of pitch content of the media data as required by claim 20.
Johnston nevertheless generally teaches providing a spectrogram representation of audio content, wherein the spectrogram representation includes a representation of frequency (i.e. pitch) of the audio content (see e.g. column 1, lines 6-15; column 4, line 49 – column 5, line 19).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ransdell, Morcos and Johnston before him prior to the effective filing date of the claimed invention, to modify the method taught by Ransdell and Morcos such that the custom representation of the time-based element (e.g. audio clip or track) of the media composition can particularly comprise a spectrogram representation, which includes a representation of pitch content of the media data, as is taught by Johnston.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to identify particular components (e.g. noise) of the audio, as is suggested by Johnston.  Accordingly, Ransdell, Morcos and Johnston are considered to teach, to one of ordinary skill in the art, a method like that of claims 18 and 20.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ransdell and Morcos, which is described above, and also over European Patent Application Publication No. EP 3086315 A1 to Guegan et al. (“Guegan”).
As described above, Ransdell and Morcos teach a method like that of claim 1, which entails providing a plug-in software module that interfaces with a host application, wherein the plug-in generates a custom representation of media data of a time-based element of a media composition and displays the custom representation within a portion of a graphical user interface generated by the host application.  While Ransdell discloses that the time-based element can be one of an audio clip and an audio track, Ransdell and Morcos do not explicitly disclose that the host application can be a digital audio workstation application like in claim 21, or that the host application can be a music notation application and the timeline representation a musical score of the media composition like in claim 23.
Guegan nevertheless describes a system that presents a timeline representation comprising a musical score of a media composition, whereby a user can edit a displayed musical notation of the musical score (see e.g. paragraphs 0003 and 0023-0025).  The system then modifies a corresponding audio file (e.g. an audio track) based on the edits to the musical score (see e.g. paragraph 0003 and 0039-0040).  Such a system can be considered a digital audio workstation and music notation application.
It would have been obvious to one of ordinary skill in the art, having the teachings of Ransdell, Morcos and Guegan before him prior to the effective filing date of the claimed invention, to modify the method taught by Ransdell and Morcos such that the host application is a digital audio workstation/music notation application like taught by Guegan, wherein the timeline representation comprises a musical score of a media composition associated with a corresponding audio track.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a faster way to edit musical recordings, as is taught by Guegan (see e.g. paragraph 0021).  Accordingly, Ransdell, Morcos and Guegan are considered to teach, to one of ordinary skill in the art, a method like that of claims 21 and 23.


Response to Arguments
The Examiner acknowledges the Applicants’ amendments to claims 1, 24 and 25.  Regarding the pending claims, the Applicant argues that the prior art cited in the previous Office Action does not disclose an interface between a plug-in software module and a host application that uses drawing utilities or information about a currently visible region of a timeline representation of a time-based media element of a media composition, as is now required.
These arguments have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.
Further regarding the pending claims, the Applicant argues that the prior art cited in the previous Office Action does not teach a plug-in that directly displays a custom representation of media data of a time-based element of a media composition within a portion of a graphical user interface generated by a host application, as is now required.
In response, the Examiner respectfully submits that each of independent claims 1, 24 and 25 recites, “wherein the plug-in, when executing in conjunction with the host application…directly displays the custom representation of the media data of the time-based element of the media composition within the portion of the graphical user interface generated by the host application representing the time-based element….”    Like noted above, Ransdell describes a software plug-in that processes a time-synchronous data stream and converts the stream into a synchronous data track, i.e. a custom representation, that is directly displayed within the timeline representation (see e.g. paragraphs 0006, 0034 and 0037-0039).  As further noted above, Ransdell discloses that a plug-in can also process a media track and generate a corresponding data track and/or modify the media track, which can also be considered custom representations (see e.g. paragraphs 0042-0043 and 0045-0046).  Ransdell discloses that the data tracks and/or modified media tracks are directly displayed, within the graphical user interface generated by the media processing application, in temporal synchrony with the timeline representation of the time-based elements, e.g. with the audio and/or video, of the media composition (see e.g. paragraphs 0006, 0035, 0037-0038, 0043 and 0045, and FIG. 8).  Accordingly, the plug-in executing in conjunction with the host application can be considered to directly display a custom representation of media data of a time-based element of a media composition within a portion of a graphical user interface generated by a host application representing the time-based element, as is required.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
7/30/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173